DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-18.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Applicants' arguments, filed 10/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “as compared to the same tissue filler not comprising hyaluronic acid.” The claim is indefinite since it is unclear what hyaluronic acid is being referred to in the comparative same tissue filler. It is not clear if the comparative same tissue filler does not comprise exogenous hyaluronic acid, does not comprise endogenous hyaluronic acid, or does not comprise both exogenous hyaluronic acid and endogenous hyaluronic acid. 

	Claim 2 recites a concentration of HA. The claim is indefinite since it is unclear what HA is being referred to. It is not clear if the HA is exogenous HA, endogenous HA, or both exogenous HA and endogenous HA. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Di Napoli (WO 2004/073759, Sep. 2, 2004) and Yang et al. (US 2010/0063539, Mar. 11, 2010).
McQuillan et al. disclose an acellular tissue matrix comprising a decelluarized collagen-containing tissue of an animal genetically modified such that tissues in the animal lack, or substantially lack, galactose α-1,3-galactose epitopes (claim 1). The animal may be a pig (claim 2). The tissue may be dermis tissue (i.e. skin) (claim 3). The tissue may also be bladder tissue (claim 4). The composition may be placed in a tissue (claim 17). Fibroblast growth factors (FGF) may be incorporated into the acellular tissue matrix (¶ [0054]). The dried tissue may be directly immersed in a rehydration solution prior to transplantation. Antibiotics may also be included in the rehydration solution to inhibit bacterial contamination. Oncotic agents being in the form of hyaluronan (i.e. hyaluronic acid) may also be included to prevent osmotic damage to the matrix during rehydration (¶ [0038]). Biological functions retained by the acellular tissue matrix include 
McQuillan et al. differ from the instant claims insofar as not disclosing wherein the hyaluronan (i.e. hyaluronic acid) is exogenous. 
However, Di Napoli discloses wherein in addition to its biocompatibility, easy availability from biological sources, and ability in supporting the dermal structures, exogenous hyaluronic acid substitutes the endogenous hyaluronic acid naturally occurring in the skin, which has been degraded upon reaction with free radicals (page 2, lines 9-13).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  McQuillan et al. disclose wherein the acellular tissue matrix may be applied to skin and comprise hyaluronan (i.e. hyaluronic acid). Accordingly, it would have been obvious to one of ordinary skill in the art to have the acellular tissue matrix of McQuillan et al. comprise exogenous hyaluronic acid since it is suitable for dermal structures and is a suitable substitute for endogenous hyaluronic acid naturally occurring in the skin as taught by Di Napoli. 

	However, even if this were not obvious, Yang et al. disclose wherein one or more bioactive agents may be incorporated within and/or applied to a reinforced acelluar matrix (¶ [0027]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have applied hyaluronic acid on the surface of the acellular tissue matrix since hyaluronic acid is a bioactive agent and it was known in the art to apply bioactive agents to acellular matrices instead of within as taught by Yang et al. 
	In regards to instant claim 1 reciting an acellular tissue matrix having the ability to maintain the same shape, size, and sponge property after being implanted for one week, the claimed recitation is merely a functional recitation requiring the ability to fulfill that function; the claim does not require, however, that activation actually occur. Paragraph [0046] of the instant specification disclose wherein the acellular tissue matrix may be derived from bladder. McQuillan et al. disclose an acellular tissue matrix derived from bladder. Therefore, since McQuillan et al. disclose substantially the same acellular tissue matrix as the claimed invention, the acellular tissue matrix of McQuillan et al. has 
	In regards to instant claim 1 reciting wherein the concentration of exogenous hyaluronic acid reduces an inflammatory response of fibrosis when the composition is implanted in a body as compared to the same composition not comprising hyaluronic acid, since the composition of the prior art comprises exogenous hyaluronic acid, the composition of the prior art comprises a concentration of exogenous hyaluronic acid that reduces an inflammatory response of fibrosis when the composition is implanted in a body as compared to the same composition not comprising hyaluronic acid.
	In regards to instant claim 2 reciting wherein a concentration of HA on the acellular tissue matrix is between 0.5 mg and approximately 5.0 mg per gram of tissue filler, McQuillan et al. disclose wherein hyaluronan (i.e. hyaluronic acid) provides cell recognition and cell binding as well as the ability to support cell spreading, cell proliferation, and cell differentiation functions to the acellular tissue matrix. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claims amount of HA depending on the amount of cell spreading, cell proliferation, and cell differentiation to the acellular tissue matrix desired for the acellular tissue matrix. Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. 
In regards to the instant claims 10 and 11 reciting wherein the composition is capable of being compressed up to approximately 2/3 of its length or width and is capable require, however, that activation actually occur. McQuillan et al. disclose wherein the acellular tissue matrix is elastic. Accordingly, the composition of the prior art is capable of being compressed and returning to its original dimensions.

2.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Di Napoli (WO 2004/073759, Sep. 2, 2004), Yang et al. (US 2010/0063539, Mar. 11, 2010), and further in view of Ladet et al. (US 2013/0078285, Mar. 28, 2013).
	The teachings of McQuillan et al., Di Napoli, and Yang et al. are discussed above. McQuillan et al., Di Napoli, and Yang et al. do not disclose wherein the composition comprises chlorhexidine and silver.
 	However, Ladet et al. disclose an implant (abstract). The implant may comprise antimicrobial agents such as both chlorhexidine and silver (¶ [0077]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  McQuillan et al. disclose wherein the composition comprises antibiotics. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated chlorhexidine and silver into the composition of McQuillan et al. since they are known antibiotics and implants may comprise more than one antibiotic as taught by Ladet et al.
.

3.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan et al. (US 2005/0028228, Feb. 3, 2005) in view of Di Napoli (WO 2004/073759, Sep. 2, 2004), Yang et al. (US 2010/0063539, Mar. 11, 2010), and further in view of Nahas et al. (US 2012/0189588, Jul. 26, 2012).
	The teachings of McQuillan et al., Di Napoli, and Yang et al. are discussed above. McQuillan et al., Di Napoli, and Yang et al. do not disclose wherein the acellular tissue comprises an adipose matrix.
	However, Nahas et al. disclose a process adipose tissue composition having a decellularized adipose tissue extracellular matrix to which viable cells securely attach (¶ [0005]). The processed adipose tissue contains 50% or more of collagen (¶ [0020]). In the field of reconstructive surgery there is a significant need for appropriate soft tissue replacement. Adipose tissue continues to be the tissue of choice in repairing soft tissue defects due to trauma and surgical resections for tumors or congenital defects (¶ [0131]).
prima facie obvious to one of ordinary skill in the art to have the acellular tissue matrix of McQuillan et al. comprise adipose tissue since it is a known and effective decellularized collagen-containing tissue and is the tissue of choice in repairing soft tissue defects as taught by Nahas et al.

Response to Arguments
	Applicant argues that in Yang the bioactive agents are coated on the reinforcement component, but not coated on a surface of the acellular tissue matrix, because the reinforcement layer is not an acellular tissue matrix.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Yang discloses wherein one or more bioactive agents may be incorporated within and/or applied to a reinforced acellular matrix (¶ [0027]). The reinforced acellular matrix comprises an acellular matrix layer, an acellular matrix glue layer, and a reinforcement layer (¶ [0010]). The matrix may be made by providing a reinforcement layer having a top and a bottom side, placing a layer of acellular matrix glue on the topside of the reinforcement layer, and then placing the acellular matrix on the glue layer thereby gluing the reinforcement layer and the acellular matrix layer together (¶ [0025]). Therefore, since one or more bioactive agents may be applied to a reinforced acellular matrix, instead of being incorporated within, and the acellular matrix layer is an outer layer of the reinforced acellular matrix, it would have been obvious to one of ordinary skill in the art that Yang teaches coating bioactive agents on an acellular tissue matrix.  


 	Applicant argues that the bioactive agents of Yang are within the acellular matrix layer.
	The Examiner does not find Applicant’s argument to be persuasive. Yang discloses in paragraph [0027] wherein in one embodiment the bioactive agent is incorporated into the acellular matrix. Since the bioactive agent is incorporated into the acellular matrix in certain embodiments and not in all embodiments and Yang discloses wherein the bioactive agent may be applied to instead of within, it would have been obvious to one of ordinary skill in the art that the bioactive agents need not be incorporated into the acellular matrix. 

	Applicant argues that the proposed combination of McQuillan and Yang would change the principle of operation of McQuillan because the hyaluronic acid would be within acellular tissue matrix but not in a rehydration solution.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,089,523, claims 1-18 of U.S. Patent No. 9,504,770, claims 1-23 of U.S. Patent No. 10,092,677, and claims 1-20 of U.S. Patent No. 10,610,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific .

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claim 1-18 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY LIU/Primary Examiner, Art Unit 1612